Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s amendment
The allowance is prepared in response to the Appeal Brief filed 11/21/2020.
Claims 1-20 are allowed.
Applicant’s arguments, see Appeal Brief, filed 11/21/2020, with respect to independent claims have been fully considered and are persuasive.  The rejections of claims 1-20 have been withdrawn.

Reasons for Allowance

Claims 1-20 are allowed; renumbered as presented by the applicant.	
The following is an examiner’s statement of reasons for allowance: based upon the totality of applicants’ arguments (pages 7-12) on behalf of independent claims 1, 8, and 15, in appeal brief filed on 11/21/2020, the examiner has determined applicants’ claims are allowable over the prior art of record, the prior art of record do not teach or suggest “a plurality of historical participant numeric scores respectively associated with at least some known natural language features and a plurality of historical resource numeric scores respectively associated with at least some of the known natural language features; extracting a plurality of current natural language features from the input text, by executing third instructions in the computer system; computing a current participant numeric score for each historical participant based on the current natural language features correlated with the historical participant numeric scores, by executing fourth instructions in the computer system; computing a current resource numeric score for each historical resource based on the current natural language features correlated with the historical resource numeric scores, by executing fifth instructions in the computer system; and recommending one or more candidate participants based on the current participant numeric scores and one or more candidate resources based on the current resource numeric scores, by executing sixth instructions in the computer system.” in light of other features described in independent claims 1, 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/
Ayele Woldemariam
Examiner
Art Unit 2447
2/25/2021
/SURAJ M JOSHI/Primary Examiner, Art Unit 2447